Name: Commission Regulation (EC) No 2470/97 of 11 December 1997 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  foodstuff
 Date Published: nan

 12. 12. 97 | EN I Official Journal of the European Communities L 341 /21 COMMISSION REGULATION (EC) No 2470/97 of 11 December 1997 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds (Text with EEA relevance) nomenclature should accordingly be adapted with effect on 1 January 1998 to bring it into line with the amend ­ ments referred to above; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1599/96 (2), and in particular Article 17 (15) thereof, Whereas Commission Regulation (EC) No 2086/97 of 4 November 1997 amending Annex I to Council Regula ­ tion (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff f) provides for an amendment with effect on 1 January 1998 regarding inulin syrup falling within subheading 1702 60 ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EC) No 2333/97 (5), es ­ tablishes an agricultural nomenclature for export refunds based on the combined nomenclature; whereas that HAS ADOPTED THIS REGULATION: Article 1 The data relating to subheading 1702 60 90 in Sector 14 of the Annex to Regulation (EEC) No 3846/87 are hereby replaced by those in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 177, 1 . 7 . 1981 , p . 4 . (2) OJ L 206, 16 . 8 . 1996, p . 43 . O OJ L 312, 14. 11 . 1997, p. 1 . (4) OJ L 366, 24. 12. 1987, p . 1 . ' OJ L 323 , 26 . 11 . 1997, p. 25. L 341 /22 I EN I Official Journal of the European Communities 12 . 12. 97 ANNEX CN code Description Product code ' ex 1702 60 80   Inulin syrup obtained immediately by hydrolysis of inulin or oligofructoses, containing in the dry state at least 80 % fructose 1702 60 80 9100 1702 60 95   Other 1702 60 95 9000'